94 Mich. App. 286 (1979)
288 N.W.2d 354
PEOPLE
v.
GODWIN
Docket No. 30456.
Michigan Court of Appeals.
Decided November 7, 1979.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Appeals, and Timothy A. Baughman, Assistant Prosecuting Attorney, for the people.
Godfrey J. Dillard, for defendant on appeal.
Before: N.J. KAUFMAN, P.J., and R.M. MAHER and D.C. RILEY, JJ.
PER CURIAM.
Defendant was convicted of possession of heroin with the intent to deliver, MCL 335.341(1)(a); MSA 18.1070(41)(1)(a), by a Recorder's Court jury. He was subsequently sentenced to three years probation. From this conviction and sentence, defendant appeals as of right.
The facts are not in dispute. Defendant was the victim of a gunshot wound to the head. After he was transported to the hospital in critical condition, the car in which he was discovered was taken into police custody. One of the car's windows had *288 been shot out and the keys were left in the ignition. In conducting a subsequent inventory search of the automobile, a police officer unlocked the glove compartment with these keys and discovered a brown bag containing heroin. Defendant moved to suppress this evidence on the ground that it was discovered through an illegal search. The court denied defendant's motion and admitted the heroin into evidence at trial over defendant's objection.
Defendant now claims the trial court's denial of his motion and its admission of this heroin into evidence constituted reversible error.
Preliminarily, it is necessary to address the people's challenge to defendant's standing. The people argue that at no time did defendant assert a possessory interest in the automobile or the bag containing the heroin. Therefore, he did not demonstrate his standing to complain of the search and seizure. We disagree. This Court continues to follow the "automatic standing" rule established in Jones v United States, 362 U.S. 257; 80 S. Ct. 725; 4 L. Ed. 2d 697 (1960).[1] Thus, a defendant has standing to contest a search and seizure where, as here, he is charged with an offense that includes, as an essential element of the offense charged, possession of the seized evidence at the time of the contested search and seizure. See Brown v United States, 411 U.S. 223, 229; 93 S. Ct. 1565; 36 L. Ed. 2d 208 (1973), and People v Greenwood, 87 Mich. App. 509, 512-513; 274 NW2d 832 (1978).
*289 Although defendant had standing to challenge the legality of the inventory search, we find that this search did not exceed permissible bounds under the peculiar facts presented in this case. To reiterate, the heroin was found in the locked glove box of the car defendant was discovered in. The car had one window shot out and the keys were in the ignition.
The scope of an inventory search does extend to the glove compartment of a vehicle since it is frequently a repository for important documents and other valuables deserving police protection. South Dakota v Opperman, 428 U.S. 364, 372; 96 S. Ct. 3092; 49 L. Ed. 2d 1000 (1976). The justifications for such an inventory search are: (1) the protection of property while held in police custody; (2) protection of the police against claims over lost or stolen property; and (3) protection of police from potential danger, South Dakota v Opperman, supra, 369, People v Merchant, 86 Mich. App. 355, 361; 272 NW2d 656 (1978).
The central question in this case, then, is whether, under any of the above rationales, the police were justified in searching the locked glove compartment. The South Dakota v Opperman case dealt with the inventory search of an unlocked glove compartment.
The inventory search of a locked trunk has been upheld, however. In United States v Gerlach, 350 F Supp 180 (ED Mich, 1972), an inventory search of a locked trunk was held as valid. The Court indicated, in pertinent part, that because the keys were left in the vehicle and no locks were forced, it was in the interest of the defendant and the police to inventory all property in places that were open or could be opened through use of the keys. There was no indication of an attempt to avoid *290 obtaining a warrant. The police were merely following good police procedures. In the instant case, defendant was not under suspicion at the time of the search but was himself the victim of a crime. The police were conducting a routine inventory for valid reasons rather than searching for evidence against the defendant.
An additional factor on the side of the propriety of the instant inventory search should be noted. The River Rouge police lot for impounded vehicles was located a half mile from the station and the record discloses that extensive vandalism was common at this site. Impounded automobiles were sometimes totally dismantled. For this reason, River Rouge police inventoried all impounded vehicles in the same manner as the instant one. Moreover, the instant vehicle was rendered unsecurable due to the fact that one window was shot out. Under this limited set of circumstances, we find the police properly inventoried all the areas of the automobile to preserve valuables and protect themselves against claims over lost or stolen property, Merchant, supra, 361.
Affirmed.
NOTES
[1]  The recent case of Rakas v Illinois, 439 U.S. 128; 99 S. Ct. 421; 58 L. Ed. 2d 387 (1978), does not affect this conclusion. In that case, the Supreme Court was not faced with a situation wherein the same possession needed to establish standing was an essential element of the offense charged. The Court therefore did not deem the case a proper one for a review and reconsideration of the automatic standing rule. Accordingly, this rule remains viable. See Rakas, supra, 439 U.S. 128, 135 fn 4.